

117 SRES 283 IS: Reaffirming the importance of the United States to promoting the safety, health, and well-being of refugees and displaced persons.
U.S. Senate
2021-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 283IN THE SENATE OF THE UNITED STATESJune 23, 2021Mr. Menendez (for himself, Mr. Leahy, Mr. Durbin, Mr. Cardin, Mr. Coons, Mr. Kaine, Mr. Murphy, Mr. Booker, Mr. Merkley, Mr. Markey, Mr. Van Hollen, Mr. Warnock, Ms. Cantwell, Mr. Blumenthal, Ms. Hirono, Ms. Klobuchar, Ms. Smith, Mr. Brown, Mr. Whitehouse, Mr. Padilla, Mr. Schatz, and Mr. Reed) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONReaffirming the importance of the United States to promoting the safety, health, and well-being of refugees and displaced persons.Whereas June 20 is observed as World Refugee Day, a global event to acknowledge the courage, resilience, and determination of individuals and families who are forced to flee their homes due to persecution;Whereas December 14, 2020, signified 70 years since the founding of the Office of the United Nations High Commissioner for Refugees;Whereas July 28, 2021, is the 70th anniversary of the Convention Relating to the Status of Refugees, signed in Geneva on July 28, 1951, which defines the term refugee and outlines the rights of refugees and the legal obligations of states to protect them;Whereas, in 2020, according to the United Nations High Commissioner for Refugees—(1)there were more than 82,400,000 forcibly displaced people worldwide, the worst displacement crisis in recorded history, including 26,400,000 refugees, more than 48,000,000 internally displaced people, and 4,100,000 people seeking asylum;(2)on average, 1 out of every 95 people worldwide was a refugee, an internally displaced person, or a person seeking asylum;(3)11,200,000 people were newly displaced due to recent conflict or persecution;(4)68 percent of the world’s refugees came from Syria, Venezuela, Afghanistan, South Sudan, and Burma;(5)2,600,000 Afghan refugees were displaced worldwide, making them one of the world’s largest and longest-running displaced populations;(6)more than 50 percent of the population of Syria, at least 13,500,000 people, were displaced, either across the international border or within Syria, which represents the largest displacement crisis in the world today;(7)children accounted for 30 percent of the world's population but 42 percent of all forcibly displaced people, millions of whom were unable to access basic services, including education; and(8)86 percent of all refugees were hosted by developing nations, and less than 1 percent of vulnerable refugees in need of resettlement had the opportunity to resettle because sufficient numbers of places do not exist;Whereas refugees are major contributors to local economies and served as critical frontline health professionals and essential workers combating the COVID–19 pandemic worldwide; Whereas the United States has an obligation to provide humanitarian protection to refugees, as well as interpreters, translators, and others in Afghanistan who served alongside United States and NATO troops, diplomats, and development workers; Whereas the United States supports the United Nations High Commissioner for Refugees to increase protection for LGBTQI+ refugees overseas and to support global resettlement of LGBTQI+ refugees; andWhereas the United States Refugee Admissions Program, which was established over 40 years ago, is a lifesaving solution crucial to global humanitarian efforts, strengthens global security, advances United States foreign policy goals, supports regional host countries, and assists individuals and families in need: Now, therefore, be itThat the Senate—(1)reaffirms the bipartisan commitment of the United States to promote the safety, health, and well-being of millions of refugees, including the education of refugee children and displaced persons, who flee war, persecution, or torture in search of peace, hope, and freedom;(2)recognizes those individuals who have risked their lives working, either individually or for nongovernmental organizations and international agencies, such as the United Nations High Commissioner for Refugees, to provide lifesaving assistance and protection for people displaced around the world;(3)underscores the importance of the United States Refugee Admissions Program as a critical tool for the United States Government to strengthen national and regional security and encourage international solidarity with host countries;(4)calls upon the Secretary of State and United States Ambassador to the United Nations to—(A)continue providing robust funding for refugee protection overseas and resettlement in the United States;(B)uphold the United States international leadership role in responding to displacement crises with humanitarian assistance, and restore its leadership role in the protection of vulnerable refugee populations that endure sexual violence, human trafficking, persecution and violence against religious minorities, forced conscription, genocide, and exploitation;(C)work in partnership with the international community to find solutions to existing conflicts and prevent new conflicts from beginning;(D)continue supporting the efforts of the United Nations High Commissioner for Refugees to advance the work of nongovernmental organizations to protect refugees regardless of their country of origin or religious beliefs;(E)continue to alleviate pressures on frontline refugee host countries that absorb the majority of the world’s refugees through humanitarian and development support; and(F)respond to the global refugee crisis by meeting robust refugee admissions goals; and(5)reaffirms the goals of World Refugee Day and reiterates the strong commitment of the United States to protect the millions of refugees who live without material, social, or legal protections. 